Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the original filing of 6-20-2018. Claims 1-20 are pending and have been considered below:

Claim Objections
Claims 15 and 20 are objected to because of the following informalities: Claims 15 and 20 are dependent upon a method. The claims cannot recite a computer readable storage medium utilizing the method, this is an improper dependent claim format. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett 20180337872 A1 in view of Talmor et al. (“Talmor” 20190043106 A1), Wu et al. (“Wu” 20190188590 A1) and Roediger (20040098358 A1). 

Claim 1: Fawcett discloses a system, comprising: 
one or more data stores to store and manage data within a network; one or more servers to facilitate operations using information from the one or more data stores (Paragraphs 77-80; cloud based networks with data store); 
Fawcett discloses an artificial intelligence (AI) (Paragraphs 3 and 5); however may not explicitly based communications system that communicates with the one or more servers and the one or more data stores in the network to create and manage an artificial conversational entity for a user, the AI-based communications system comprising: to a data access interface to: receive instructions from a requestor to create an artificial conversational entity, wherein the instructions comprise artificial conversational entity configuration details; 
Therefore Talmor is provided because it further details an ability to generate and configure an artificial conversational entity utilizing networked data based on user request (inquiry) (Paragraphs 22 and 96-97).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide expanded artificial intelligence capabilities in the system of Fawcett. One would have been motivated to provide the functionality because the expanded artificial intelligence provided makes for a more efficient system through enhanced analysis. 
Fawcett also does not explicitly disclose determining and applying a compression technique to the received data based on data type;
Wu is provided because it discloses a chatbot system that also provides compression techniques utilized on long text data (Paragraph 108). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide compression capability to the data sets of Fawcett. One would have been motivated to provide a compression technique for effective, efficient transmission and processing of data in the network.   
Fawcett discloses receive data from a data source, wherein the data source comprises at least one of a user-defined data source and a default data source; a processor to: generate an artificial conversational entity based on the instructions from the requestor and the data from the data source by (Paragraphs 48 and 75; conversational flow for chatbot system): identifying a data source type associated with the data received from the data access interface; performing data treatment on the received data based on the data source type, wherein the data treatment focuses data on at least one targeted topic; performing an intellective computing technique on the data; performing a synoptic evaluation of the data; and generating an executable based on the synoptic evaluation (Paragraphs 51-52, 59-60 and 72-80; inputs evaluated to determine domain and context), wherein the executable is associated with the artificial conversational entity to be presented to the user interacting with the artificial conversational entity; and an output interface to transmit to a user device the artificial conversational entity with which to interact (Paragraphs 52, 60 and 72-80; system evaluates a user request to determine an artificial conversational entity (chatbot) based on topics i.e. work hours). 
To further capture functionality above Roediger is disclosed because it provides a generation of an agent utilizing analysis of data request with a process including intelligence topic definition, along with additional evaluation techniques. The system then provides specific agents to perform an objective (Paragraphs 5, 27-29, 35-41 and 45).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply known techniques to a known device ready for improvement in order to provide additional analysis and evaluation to the data sets of Fawcett. One would have been motivated to provide the functionality as an expansion on the capabilities found in Fawcett. This ensures that established analysis and evaluation methods utilized for a learned behavior of the system produce the best results in addressing an objective. 
Claim 2:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the data source comprises at least one of textual data, audio data, visual data (Fawcett: Paragraphs 21, 24-25, 61; dialog consist of text or voice (Paragraph 3)). 
Claim 3:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the data source comprises at least one of a website, a document, enterprise resource planning (ERP) system, a database, a web feed, a sensor, a geolocation data source, a server, an analytics tool, a mobile device, and a reporting system (Fawcett: Paragraphs 77-78 and Talmor: Paragraph 96). 
Claim 4:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the data treatment comprises at least one of parsing, natural language processing, relation extraction, translation, auto-correction, and data cleaning (Fawcett:  Paragraph 73; natural language and Wu: Paragraph 115; natural language). 
Claim 5:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the compression technique comprises performing data encryption to maintain accuracy and consistency of data (Wu: Paragraphs 108, 115, 130 and 145; compression encodes/encrypts data). 
Claim 6:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein generating the artificial conversational entity further comprises storing the data in one or more data stores (Fawcett: Paragraphs 60, 77-78 and 83; data store). 
Claim 7:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the intellective computing technique comprises: translating user queries received from a user interacting with the artificial conversational entity to meaningful information; removing common keywords to understand intent of user queries; and determining key search terms for responding to user queries, wherein determining key search terms comprises at least one of tokenization, extraction, weighting keywords, relation extraction, and ranking potential responses to user queries (Fawcett: Paragraphs 5, 51-52, 59-60, 73; keyword analysis and Roediger: Paragraph 23; extraction, 44 keyword comparison and 81 weighting). 
Claim 8:  Fawcett, Talmor, Wu and Roediger disclose a system of claim 1, wherein the synoptic evaluation comprises: conducting an estimation of libraries required to run the artificial conversational entity; and compiling the one or more data stores with required libraries to run the artificial conversational entity (Fawcett: Paragraphs 5, 33, 50, 59-60 and 63; determines sub-chatbots and dialogs needed and Roediger: Paragraphs 44, 48). 
Claim 9 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 11 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claims 1 and 9, and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claims 1 and 13, and therefore rejected under the same rationale. Also see (Roediger: Paragraphs 203 and 205).
Claim 17 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 16 and therefore rejected under the same rationale.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Knas et al. 10992604 B2 “SYSTEMS AND METHODS FOR CHAT SESSIONS INVOLVING MULTIPLE CHATBOTS” Column 4, Lines 37-57

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142 
6-1-2021